Citation Nr: 0944874	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-39 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, including as 
secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, including as 
secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for cardiovascular 
heart disease, including as secondary to service-connected 
diabetes mellitus.

5.  Entitlement to service connection for vitiligo, including 
as secondary to service-connected diabetes mellitus. 

6.  Entitlement to service connection for erectile 
dysfunction, including as secondary to service-connected 
diabetes mellitus.

7.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 1965 
to February 1967.  
        
This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.

The Board notes that the Veteran also had filed a timely 
notice of disagreement (NOD) with regard to the RO's denial 
of service connection for glaucoma and of service connection 
for posttraumatic stress disorder.  However, he indicated in 
his October 2006 VA Form 9 that he did not wish to pursue an 
appeal of those two issues.  Therefore, those two issues are 
not before the Board.

The issues of service connection for hypertension and for 
peripheral neuropathy of the right and left lower extremities 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  There is no probative evidence of a current diagnosis of 
cardiovascular heart disease.

2.  The Veteran served in the Republic of Vietnam during the 
Vietnam era; therefore, he is presumed to have been exposed 
to Agent Orange or other herbicides while there.

3.  The Veteran has a current diagnosis of vitiligo.

4.  Although the Veteran has been diagnosed with vitiligo, 
this disease is not on the list of diseases presumptively 
associated with herbicide exposure.

5.  There is no evidence of vitiligo during service or for 
many years thereafter.

6.  There is no probative medical evidence suggesting that 
the Veteran's vitiligo is due to his presumed exposure to 
Agent Orange or other chemicals in Vietnam.

7.  There is probative evidence suggesting that the Veteran's 
current vitiligo did not develop secondary to his service-
connected diabetes mellitus.

8.  The Veteran has a current diagnosis of erectile 
dysfunction.

9.  Although the Veteran has been diagnosed with erectile 
dysfunction, this disease is not on the list of diseases 
presumptively associated with herbicide exposure.

10.  There is no evidence of erectile dysfunction during 
service or for many years thereafter.

11.  There is no probative medical evidence suggesting that 
the Veteran's erectile dysfunction is due to his presumed 
exposure to Agent Orange or other chemicals in Vietnam.

12.  There is probative evidence suggesting that the 
Veteran's current erectile dysfunction did not develop 
secondary to his service-connected diabetes mellitus.

13.  The Veteran has no service-connected disability for 
purposes of entitlement to special monthly compensation based 
on the loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310 (2009).

2.  Vitiligo was not incurred in or aggravated by service, 
and is not proximately due to, the result of, or chronically 
aggravated by service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. 
§§ 3.102, 3.159, 3.310 (2009).

3.  Erectile dysfunction was not incurred in or aggravated by 
service, and is not proximately due to, the result of, or 
chronically aggravated by service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2009).

4.  The criteria for entitlement to special monthly 
compensation benefits based on the loss of use of a creative 
organ are not met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.350(a) 
(2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in September 2004 
and May 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, 
Quartuccio, supra.

Additionally, in the May 2006 VCAA letter, the RO informed 
the Veteran of additional information necessary to establish 
service connection for a disability as secondary to a 
service-connected disability.  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, there was no VCAA letter advising the Veteran that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  In Pelegrini II, the U.S. Court of 
Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, both the United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) and the Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, with a subsequent readjudication of the claim, 
so that the essential fairness of the adjudication, as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in September 2004 
and May 2006, the RO readjudicated the claim in an August 
SOC.  In short, the content error here does not affect the 
essential fairness of adjudication of this case, and is not 
prejudicial.  The Veteran, who has representation, had a 
meaningful opportunity to participate in the adjudication of 
his claim such that the essential fairness of the 
adjudication was not affected.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (appellant's representation by 
counsel "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error").  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.  In any event, the 
Veteran has never alleged how any content error prevented him 
from meaningfully participating in the adjudication of his 
claim.  As such, the Veteran has not established prejudicial 
error in the content of VCAA notice.  See Shinseki v. Sanders 
/ Simmons, 129 S. Ct. 1696 (2009).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records.  Private treatment 
records also have been associated with the claims file.  
Further, the Veteran and his representative have submitted 
statements in connection with his claim.  The Veteran also 
was provided a VA examination in February 2005 in connection 
with the disabilities and issues currently on appeal.  
Therefore, the Board is satisfied that all relevant evidence 
identified by the Veteran has been obtained, and that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation, or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 
38 C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including cardiovascular-renal disease, including 
hypertension).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In addition, a disability also can be service connected if it 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  In addition, 
secondary service connection may also be established by any 
increase in severity (i.e., aggravation) of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease.  38 C.F.R. § 3.310(b).  
See 71 Fed. Reg. 52,744-52,747 (September 7, 2006).  A claim 
for secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate the secondary disorder with the 
service-connected disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin, 11 Vet. App. at 512.

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the Veteran to 
establish a pre-aggravation baseline level of disability for 
the nonservice-connected disability before an award of 
service connection may be made.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which clearly favors the 
claimant.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

A.  Cardiovascular Heart Disease

In this case, the Veteran asserts that his cardiovascular 
heart disease is due to either his exposure to Agent Orange 
during service in the Republic of Vietnam or his service-
connected diabetes mellitus.  See, e.g., the Veteran's claim 
dated in August 2004 and VA Form 9 dated in October 2006.  

As previously mentioned, the first requirement for any 
service connection claim, including one for secondary service 
connection, is the existence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a review of post-service treatment records reveals no 
evidence whatsoever of a current diagnosis of cardiovascular 
heart disease.  While a VA Agent Orange examination report in 
July 2004 indicates a diagnosis of coronary artery disease in 
1999, no other treatment records support this notation.  
Specifically, private treatment records dated in February 
2000 show an abnormal echocardiogram (EKG) of the heart, but 
they also show an unconfirmed diagnosis.  See private EKG 
results dated in February 2000.  Additionally, during a VA 
examination in February 2005, the Veteran denied any history 
of coronary artery disease and any history of myocardial 
infarction.  He also denied any history of valvular heart 
disease, and reported that he was told in the past that he 
occasionally had an irregular heartbeat.  Upon examination, 
his heart was found to be within normal limits.  See VA 
examination report dated in February 2005.  In this regard, 
there must be competent medical evidence where the 
determinative issue involves medical causation or a medical 
diagnosis.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Thus, absent evidence of a current disability, service 
connection cannot be granted for cardiovascular heart disease 
on a direct or secondary basis.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to 
state that he has symptoms of cardiovascular heart disease, 
he is not competent to render an opinion as to the medical 
etiology of any current symptoms he experiences, absent 
evidence showing that he has medical training or expertise.  
See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; 
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).





B.  Vitiligo

The Board now turns to analysis of the evidence concerning 
the Veteran's Vitiligo, which he also asserts was caused by 
either his exposure to Agent Orange during service in the 
Republic of Vietnam or his service-connected diabetes 
mellitus.  See, e.g., the Veteran's claim dated in August 
2004 and VA Form 9 dated in October 2006.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in February 2005 diagnosed the Veteran with vitiligo.  See VA 
examination report dated in February 2005.  Thus, the 
evidence of record confirms that the Veteran currently has 
this skin disorder.

With regard to the Veteran's assertion that his vitiligo 
developed secondary to his service-connected diabetes 
mellitus, the February 2005 VA examination failed to 
establish the necessary link between the Veteran's current 
skin disorder and his service-connected diabetes mellitus.  
Velez, 11 Vet. App. at 158; see also Wallin, 11 Vet. App. at 
512, and McQueen, 13 Vet. App. at 237.  More specifically, 
the February 2005 VA examiner noted that the Veteran reported 
a diagnosis of vitiligo in 1985.  He also indicated that he 
has never received treatment for the disorder, denied any 
symptoms, and denied any systemic or neurological symptoms 
secondary to the vitiligo.  Based on the Veteran's report of 
the date of diagnosis, the VA examiner concluded that the 
Veteran's vitiligo was not secondary to his service-connected 
diabetes mellitus as the vitiligo occurred years prior to the 
onset of diabetes mellitus.  See VA examination report dated 
in February 2005.  

In this respect, the Board notes that private treatment 
records from Jackson Parish Hospital Laboratory dated in 
November 1999 show a higher-than-normal level of glucose at 
124, which may be an indication of diabetes mellitus.  
However, even if the Veteran had diabetes mellitus in 
November 1999, the Veteran's report of diagnosis of vitiligo 
in 1985 still predates his diabetes mellitus.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link any skin disorder to 
his diabetes mellitus; these medical reports simply do not in 
any way associate any skin disorder with his diabetes 
mellitus.  Thus, as a whole, post-service medical records 
provide negative evidence against the Veteran's vitiligo 
claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's current skin 
disorder and his service-connected diabetes mellitus.  See 38 
C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; Espiritu, 
2 Vet. App. at 494.  

With respect to presumptive service connection due to Agent 
Orange exposure, although the Veteran's DD Form 214 indicates 
that he served in the Republic of Vietnam during his period 
of service, vitiligo is not on the list of diseases 
associated with herbicide exposure for purposes of the 
presumption.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  
Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the Veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the Veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, vitiligo, or 
symptoms thereof, in service.  38 C.F.R. § 3.303.  
Significantly, his separation examination in December 1966 
also reported no vitiligo or other skin disorder.  However, 
because the Veteran served in the Republic of Vietnam during 
his period of service during the Vietnam War era, he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. § 
1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of vitiligo, except the 
Veteran's report of a diagnosis of vitiligo in 1985 during a 
February 2005 VA examination.  See VA examination report 
dated in February 2005.  This diagnosis in 1985 dates to 
approximately 18 years after discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).  Moreover, although the Veteran is competent to 
report symptoms of skin problems or disorder since the time 
of discharge, his lay statements as to continuity of 
symptomatology are outweighed by the available medical 
evidence showing no complaints or objective indication of any 
skin problems until many years after discharge, indications 
that provide evidence against the claim.  See generally Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007).  See also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (finding 
that the Board may weigh the absence of contemporaneous 
medical evidence against the lay evidence in determining 
credibility, but the Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).  Therefore, service 
connection may not be established based on chronicity in 
service or post-service continuity of symptomatology for 
vitiligo.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     

As to a nexus between the Veteran's current vitiligo and his 
active military service, no medical evidence supports the 
assertion that the Veteran's skin disorder is linked to his 
service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 1370.  
Specifically, no post-service medical records obtained by VA 
or submitted by the Veteran link his vitiligo to service.  
Thus, as a whole, post-service medical records provide 
negative evidence against the Veteran's vitiligo claim as 
they reveal a skin disorder that began decades after service 
with no connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
vitiligo over time, he is not competent to render an opinion 
as to the medical etiology of his current skin disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

C.  Erectile Dysfunction

Finally, the Board turns to analysis of the evidence 
concerning the Veteran's erectile dysfunction, which he again 
asserts was caused by either his exposure to Agent Orange 
during service in the Republic of Vietnam or his service-
connected diabetes mellitus.  See, e.g., the Veteran's claim 
dated in August 2004 and VA Form 9 dated in October 2006.  

As already discussed above, the threshold criterion for 
service connection, including on a secondary basis, is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this regard, a VA examiner 
in February 2005 diagnosed the Veteran with erectile 
dysfunction.  See VA examination report dated in February 
2005.  Thus, the evidence of record confirms that the Veteran 
currently has this skin disorder.

With regard to the Veteran's assertion that his erectile 
dysfunction developed secondary to his service-connected 
diabetes mellitus, the February 2005 VA examination failed to 
establish the necessary link between the Veteran's current 
erectile dysfunction and his service-connected diabetes 
mellitus.  Velez, 11 Vet. App. at 158; see also Wallin, 11 
Vet. App. at 512, and McQueen, 13 Vet. App. at 237.  More 
specifically, the February 2005 VA examiner noted that the 
Veteran reported that he began experiencing difficulty with 
erectile dysfunction approximately eight to ten years prior 
to the date of the examination, which dates the onset of this 
disorder to between 1995 and 1997.  He did not have a 
treatment method for his erectile dysfunction at the time of 
the February 2005 VA examination.  Based on the Veteran's 
report of the onset date of his erectile dysfunction, the VA 
examiner concluded that the Veteran's erectile dysfunction 
was not secondary to his service-connected diabetes mellitus 
as the erectile dysfunction was diagnosed prior to the 
diagnosis of diabetes mellitus.  See VA examination report 
dated in February 2005.  

In this regard, as previously noted, the Board observes that 
private treatment records from Jackson Parish Hospital 
Laboratory dated in November 1999 show a higher-than-normal 
level of glucose at 124, which may be an indication of 
diabetes mellitus.  However, even if the Veteran had diabetes 
mellitus in November 1999, the Veteran's report of the onset 
of erectile dysfunction between 1995 and 1997 still predates 
his diabetes mellitus.  

Furthermore, no medical evidence supports the Veteran's 
assertion.  See Boyer, 210 F.3d  1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his erectile 
dysfunction to his diabetes mellitus; these medical reports 
simply do not in any way associate any erectile dysfunction 
with his diabetes mellitus.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's erectile dysfunction claim.
  
Additionally, without evidence showing that they have medical 
training or expertise, neither the Veteran nor his 
representative is competent to offer a medical opinion as to 
a secondary relationship between the Veteran's erectile 
dysfunction and his service-connected diabetes mellitus.  See 
38 C.F.R. § 3.159(a)(2); Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  

With respect to presumptive service connection due to Agent 
Orange exposure, as already mentioned, the Veteran's DD Form 
214 indicates that he served in the Republic of Vietnam 
during his period of service.  However, erectile dysfunction 
is not on the list of diseases associated with herbicide 
exposure for purposes of the presumption.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  This does not, however, preclude the Veteran from 
establishing his entitlement to service connection for the 
claimed condition with proof of actual direct causation.  
Combee, 34 F.3d at 1043.

Concerning direct service connection, as previously noted, if 
the claimed disease is not one of the presumptive diseases 
listed in 38 C.F.R. § 3.309(e), but exposure to an herbicide 
is presumed or proven by the evidence, as is the case here, 
the Veteran may establish service connection for the disease 
by (1) showing that the disease actually occurred in service; 
or (2) by submitting medical evidence of a nexus between the 
disease and his exposure to herbicides during military 
service.  Id.  As also was mentioned, the Court has 
specifically held that the provisions set forth in Combee are 
applicable in cases involving Agent Orange exposure.  
McCartt , 12 Vet. App. at 167.  

In this regard, a review of the Veteran's STRs reveals no 
evidence of treatment for, or diagnosis of, erectile 
dysfunction, or symptoms thereof, in service.  38 C.F.R. 
§ 3.303.  Significantly, his separation examination in 
December 1966 also reported no erectile dysfunction.  
However, because of the Veteran's service in the Republic of 
Vietnam during his period of service during the Vietnam War 
era, he is presumed to have been exposed to herbicides.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  Therefore, the Board finds that the 
Veteran suffered an in-service injury of presumed exposure to 
herbicides.

Post-service, treatment records are negative for any 
complaint, treatment, or diagnosis of erectile dysfunction, 
except the Veteran's report of experiencing difficulty with 
erectile dysfunction for the previous eight to ten years 
during a February 2005 VA examination.  See VA examination 
report dated in February 2005.  This onset of erectile 
dysfunction between 1995 and 1997 dates to 28 to 30 years 
after discharge from service.  As was discussed, the Federal 
Circuit Court has held that such a lengthy lapse of time 
between the alleged events in service and the initial 
manifestation of relevant symptoms and/or diagnosis after 
service is a factor for consideration in deciding a service-
connection claim.  Maxson, 230 F.3d at 1333.  Moreover, 
although the Veteran is competent to report symptoms of 
erectile dysfunction since the time of discharge, his lay 
statements as to continuity of symptomatology are outweighed 
by the available medical evidence showing no complaints or 
objective indication of any erectile dysfunction until many 
years after discharge, indications that provide evidence 
against the claim.  See Barr, 21 Vet. App. at 310.  See also 
Buchanan, 451 F.3d at 1337.  Therefore, service connection 
may not be established based on chronicity in service or 
post-service continuity of symptomatology for erectile 
dysfunction.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-
97.     

As to a nexus between the Veteran's current erectile 
dysfunction and his active military service, no medical 
evidence supports the assertion that this disorder is linked 
to his service.  See Boyer, 210 F.3d 1351; Maggitt, 202 F.3d 
1370.  Specifically, no post-service medical records obtained 
by VA or submitted by the Veteran link his erectile 
dysfunction to service.  Thus, as a whole, post-service 
medical records provide negative evidence against the 
Veteran's erectile dysfunction claim as they reveal erectile 
dysfunction that began decades after service with no 
connection to service.

The Board emphasizes that, although the Veteran is competent 
to state that he has experienced symptoms associated with his 
erectile dysfunction over time, he is not competent to render 
an opinion as to the medical etiology of this disorder, 
absent evidence showing that he has medical training or 
expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d 
at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. 
at 494.  Although the Veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  38 
U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Analysis - Special Monthly Pension Based on the Loss of Use 
of a Creative Organ

Under 38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a), special 
monthly compensation may be paid for loss of use of a 
creative organ.  The law provides that if a Veteran, as the 
result of a service-connected disability, has suffered the 
anatomical loss or loss of use of one or more testicles, 
special monthly compensation is payable in addition to the 
basic rate of compensation otherwise payable on the basis of 
degree of disability.  Id.  

Loss of a creative organ will be shown by acquired absence of 
one or both testicles (other than undescended testicles) or 
other creative organ.  Loss of use of one testicle will be 
established when examination by a board finds that: (a) the 
diameters of the affected testicle are reduced to one-third 
of the corresponding diameters of the paired normal testicle; 
or (b) the diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) if neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the 
Veteran, establishes the absence of spermatozoa.  38 C.F.R.  
§ 3.350(a)(1)(i).

The Veteran is currently diagnosed with erectile dysfunction, 
according to a February 2005 VA examination.  The Veteran 
states that he has had erectile dysfunction since between 
1995 and 1997.  He further contends that his erectile 
dysfunction is the result of his service-connected diabetes 
mellitus, and, as such, he is entitled to special monthly 
compensation.  

In this case, the Board finds no medical evidence 
establishing any of the conditions enumerated under 38 C.F.R. 
§ 3.350(a)(1)(i).  That is, the evidence of record does not 
show the acquired absence of either testicle or other 
creative organ.  There is also no indication that one 
testicle is harder or softer than the other, or any evidence 
of an absence of spermatozoa.  

Even assuming, arguendo, that the Veteran's erectile 
dysfunction is the loss of use of a creative organ within the 
meaning of 38 C.F.R. § 3.350(a)(1)(i), the February 2005 VA 
examination discussed above provides negative evidence as to 
the statutory requirement that his loss of use of a creative 
organ be the result of a service-connected condition (in this 
case, diabetes mellitus).  In particular, the February 2005 
VA examiner opined that "[e]rectile dysfunction is not 
secondary to the diabetes."  He noted that the Veteran 
reported a history of erectile dysfunction years preceding 
the diagnosis of diabetes mellitus in 2004.  See VA 
examination report dated in February 2005.  

Even if, as previously noted by the Board, the Veteran had 
indications of diabetes mellitus prior to 2004, as evidenced 
by private treatment records from Jackson Parish Hospital 
Laboratory dated in November 1999 showing a higher-than-
normal level of glucose at 124, his reported history of 
erectile dysfunction since sometime between 1995 and 1997 
still predates these indications of diabetes mellitus in 
November 1999. 

Accordingly, in light of the foregoing, the criteria for 
special monthly compensation based on loss of use of a 
creative organ are not met.  38 U.S.C.A. § 1114(k); 38 C.F.R. 
§ 3.351(a)(1).  First, it does not appear that the Veteran 
has loss of a creative organ within the meaning of the 
applicable regulation.  Second, although the Veteran has 
service-connected diabetes mellitus, it is not shown to be 
responsible, either alone or in combination with the 
Veteran's other disabilities, for the Veteran's erectile 
dysfunction.  Therefore, the Board finds that the 
preponderance of the evidence is against entitlement to 
special monthly compensation.  38 U.S.C.A.  § 5107(b).  The 
appeal is, therefore, denied.


ORDER

Service connection for cardiovascular heart disease, 
including as secondary to service-connected diabetes 
mellitus, is denied.

Service connection for vitiligo, including as secondary to 
service-connected diabetes mellitus, is denied. 

Service connection for erectile dysfunction, including as 
secondary to service-connected diabetes mellitus, is denied.

Entitlement to special monthly compensation benefits based on 
loss of use of a creative organ is denied.


REMAND

Before addressing the merits of the issues of service 
connection for hypertension and peripheral neuropathy of the 
right and left lower extremities, including as secondary to 
service-connected diabetes mellitus, the Board finds that 
additional development of the evidence is required.

First, with regard to the Veteran's hypertension, there are 
no post-service treatment records associated with the claims 
file after February 2006.  There are also no post-service 
treatment records regarding the Veteran's peripheral 
neuropathy associated with the claims file.  In that regard, 
any treatment that the Veteran has received for hypertension 
and peripheral neuropathy of the lower extremities may be 
relevant to his claim, and there are no indications that the 
RO has attempted to secure them.  

Furthermore, the Board observes that, while the Veteran did 
not receive a diagnosis of diabetes mellitus until 2004, 
private treatment records dated from November 1999 show a 
higher-than-normal glucose level, which may be an indication 
of diabetes mellitus.  As the Veteran is claiming service 
connection for hypertension and peripheral neuropathy as 
secondary to his diabetes mellitus, it is crucial to obtain 
any medical treatment records to ascertain the dates of 
diagnosis of hypertension and peripheral neuropathy to 
determine whether these disabilities occurred after his 
diagnosis of diabetes mellitus, which may have been present 
since 1999, and whether they are caused by his diabetes 
mellitus.  

In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment.  38 
U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  
See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  VA also has a duty to make reasonable efforts to obtain 
relevant records, including private records that the claimant 
adequately identifies, and notify the claimant of such 
efforts whenever it is unable to obtain such records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the RO should 
attempt to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that 
further attempts to obtain them would be futile.  The Veteran 
also has to be apprised of this.

Additionally, new VA examinations are needed to determine the 
current nature, severity, and etiology of the Veteran's 
hypertension and peripheral neuropathy of the right and lower 
extremities.  Here, the Veteran claims that his hypertension 
and peripheral neuropathy are secondary to his service-
connected diabetes mellitus.  In this regard, as mentioned 
above, secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a service- 
connected disease or injury." 38 C.F.R. § 3.310(a). Also, any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Here, a review of the Veteran's STRs indicates no evidence 
whatsoever of  complaints of, or treatment for, problems with 
high blood pressure or his lower extremities while he was in 
service.  However, a review of post-service treatment records 
reveals diagnoses of hypertension and peripheral neuropathy.  
The Veteran reported that his hypertension was diagnosed in 
2000 and that his peripheral neuropathy of the right and 
lower extremities was diagnosed between 2002 and 2004.  See 
VA examination report dated in February 2005.  The Board 
notes that a VA nexus opinion concerning secondary service 
connection already has been associated with the claims file.  
Specifically, a February 2005 VA examiner indicated that the 
Veteran's hypertension and peripheral neuropathy pre-existed 
his diagnosis of diabetes mellitus in 2004; thus, his 
diabetes mellitus could not have caused his hypertension or 
his peripheral neuropathy of the right and left lower 
extremities.  See VA examination report dated in February 
2005.  

However, the Board also notes that, subsequent to the VA 
examination in February 2005, the Veteran submitted 
additional private treatment records that reveal an 
abnormally high level of glucose in November 1999.  This may 
be an indication of the existence of diabetes mellitus at the 
time.  Thus, examinations are necessary to determine whether 
the Veteran had diabetes mellitus in 1999, and if so, whether 
his diabetes mellitus caused his hypertension, reportedly 
diagnosed in 2000, and peripheral neuropathy, reportedly 
diagnosed between 2002 and 2004.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to ascertain 
whether he had any relevant treatment at a 
VA facility since being diagnosed with 
hypertension and peripheral neuropathy of 
the right and left lower extremities.  If 
so, obtain all pertinent records of any 
medical treatment for the Veteran's 
hypertension and peripheral neuropathy of 
the right and lower extremities from the 
appropriate VA Medical Center (VAMC) from 
the dates of diagnosis to the present.  
Also contact the Veteran to identify any 
private physicians from whom he received 
his diagnoses or treatment for the 
aforementioned disabilities.  If any 
private treatment records exist, the RO 
also should ask the Veteran to provide 
authorization of release for these records 
and obtain them or ask the Veteran to 
submit such records.  All attempts to 
secure these records, and any response 
received, must be documented in the claims 
file.  If no records are available, a 
response to that effect is required and 
should be documented in the file. 

2.  Arrange for the Veteran to undergo a 
VA examination, by an appropriate 
specialist, to determine the current 
nature and etiology of any hypertension.  

The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the November 1999 
private treatment records indicating an 
abnormal glucose level and any records 
concerning the initial diagnosis of 
hypertension.  The examination should 
include any necessary diagnostic testing 
or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate (a) 
whether the high level of glucose in 
November 1999 was an indication of 
diabetes mellitus, and if so, (b) whether 
the Veteran currently has hypertension, 
(c) whether it is at least as likely as 
not that any current hypertension is 
associated with his service-connected 
diabetes mellitus, or (c) whether his 
diabetes-mellitus has aggravated his 
hypertension.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  
  
3.  Arrange for the Veteran to undergo a 
VA neurological examination, by an 
appropriate specialist, to determine the 
current nature and etiology of any 
peripheral neuropathy of the right and 
lower extremities.  

The claims file must be made available for 
review of the pertinent medical and other 
history, particularly the November 1999 
private treatment records indicating an 
abnormal glucose level and any records 
concerning the initial diagnosis of 
peripheral neuropathy of the lower 
extremities.  The examination should 
include any necessary diagnostic testing 
or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, 
the examiner is asked to indicate (a) 
whether the high level of glucose in 
November 1999 was an indication of 
diabetes mellitus, and if so, (b) whether 
the Veteran currently has peripheral 
neuropathy of the right and/or lower 
extremities, (c) whether it is at least as 
likely as not that any current peripheral 
neuropathy of the right and/or lower 
extremities is associated with his 
service-connected diabetes mellitus, or 
(c) whether his diabetes-mellitus has 
aggravated his peripheral neuropathy of 
the right and lower extremities.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.  If 
the examiner is unable to provide the 
requested opinion, please expressly 
indicate this and discuss why this is not 
possible or feasible.

The Veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may have 
adverse consequences for his claim.  

4.  After completing the above 
development, the AOJ should readjudicate 
the Veteran's claim for service connection 
for hypertension, including as secondary 
to service-connected diabetes mellitus; 
claim for service connection for 
peripheral neuropathy of the right lower 
extremity, including as secondary to 
service-connected diabetes mellitus; and 
claim for service connection for 
peripheral neuropathy of the left lower 
extremity, including as secondary to 
service-connected diabetes mellitus, 
considering the VA examinations and any 
new evidence secured since the August 2006 
SOC.  Adjudication of the claim should 
consider the applicability of 38 C.F.R. § 
3.310(a) (2009) and Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative an SSOC 
and give them an opportunity to respond to 
it before returning the file to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


